McCOY, P. J.
Appellant was convicted on the charge of keeping and maintaining a 'bawdyhouse and house of assignation in the city of Sioux Falls, in violation of an ordinance of that city, and has appealed to this court, assigning various errors. We have carefully examined each and every assignment and the record in relation thereto, and are of the opinion that no prejudicial or reversible error exists therein. Many of the allegations and much of the evidence is of such a nature that it would serve no useful purpose to incorporate the same herein or further refer thereto. We are satisfied that fhe evidence was sufficient to justify the verdict. Finding no error in the record, the judgment of the circuit court is affirmed.